DETAILED ACTION
This office action is in response to the preliminary amendment filed March 24, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-15 are currently amended.
	Claims 1-15 are currently pending.

Claim Objections
Claims 3, 6, and 8 are objected to because of the following informalities:  
	Each of the claims recites the phrase “the predetermined reference diagnostic parameters” without any prior recitation of “predetermined reference diagnostic parameters”. Therefore, the term “the” should be removed. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four 
     A claim directed to a computer readable medium having stored thereon a computer program is non-statutory, where the computer readable medium can be a signal, a carrier wave, or a data structure, per se, which are non-statutory as noted, infra.
     A claim directed to a signal, a carrier wave, or a data structure, per se, is non-statutory because it is not:  
          A process, or
          A machine, or
          A manufacture, or
          A composition of matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Treptow et al. (Treptow; DE102014201482 – translation provided) in view of Hallek (DE102014115000 – translation provided).
	As to claim 1, Treptow teaches a method for operating an ultrasonic sensor of a vehicle (Paragraph [0001]), the method comprising:

	measuring an electrical test voltage at the sound transducer element resulting from the excitation signal (Paragraphs [0026] and [0028]); and 
	carrying out a diagnosis of the ultrasonic sensor on the basis of the test voltage (Paragraphs [0025], [0026], [0028], and [0030]), 
	wherein the ultrasonic sensor is excited with the excitation signal in a measuring mode for the transmission of an ultrasonic signal, the electrical test voltage is measured during the transmission, and on the basis of the electrical test voltage a reduced diagnosis is carried out (Paragraph [0010]). However, Treptow does not explicitly teach wherein the ultrasonic sensor either continues to be operated in the measuring mode or is operated in a diagnostic mode for a complete diagnosis, depending on a result of the reduced diagnosis.
	In the field of ultrasonic sensor operation, Hallek teaches wherein the ultrasonic sensor either continues to be operated in the measuring mode or is operated in a diagnostic mode for a complete diagnosis, depending on a result of the reduced diagnosis (Paragraphs [0018], [0038], and [0039]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Treptow with the operation of Hallek because this operation yields a simple and reliable check of the ultrasonic sensor (Paragraph [0008]).
	As to claim 2, depending from the method according to Claim 1, Treptow teaches the method further comprising: 

	As to claim 3, depending from the method according to Claim 2, Treptow does not explicitly teach wherein a difference between the reduced diagnostic parameters and the predetermined reference diagnostic parameters is determined, wherein the ultrasonic sensor is operated in the diagnostic mode if the difference exceeds a predetermined threshold value.
	In the field of ultrasonic sensor operation, Hallek teaches wherein a difference between the reduced diagnostic parameters and the predetermined reference diagnostic parameters is determined, wherein the ultrasonic sensor is operated in the diagnostic mode if the difference exceeds a predetermined threshold value (Paragraphs [0038] and [0039]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Treptow with the operation of Hallek because this operation yields a simple and reliable check of the ultrasonic sensor (Paragraph [0008]).
	As to claim 4, depending from the method according to Claim 2, Treptow teaches wherein a gradient of the test voltage, an integral of the test voltage and/or a weighted sum of the gradients of the test voltage and the integral of the test voltage is determined in order to determine the reduced diagnostic parameters (Paragraphs [0011]-[0013], [0031], and [0032]).  
	As to claim 5, depending from the method according to Claim 2, Treptow does not explicitly teach wherein a result signal that describes the result of the reduced diagnosis is transmitted from the computing device of the ultrasonic sensor to a control unit of the vehicle.
	In the field of ultrasonic sensor operation, Hallek teaches wherein a result signal that describes the result of the reduced diagnosis is transmitted from the computing device of the 
	As to claim 6, depending from the method according to Claim 5, Treptow teaches wherein the result signal describes whether the difference between the reduced diagnostic parameters and the predetermined reference diagnostic parameters exceeds the threshold value (Paragraphs [0011], [0031], and [0032]).  
	As to claim 7, depending from the method according to Claim 5, Treptow teaches wherein the result signal describes a state of the ultrasonic sensor that is determined on the basis of the reduced diagnostic parameters, and/or previously determined states of the ultrasonic sensor (Paragraphs [0011], [0031], and [0032]).  
	As to claim 8, depending from the method according to claim 2, Treptow teaches comparing with a reference signal or envelope (Paragraphs [0006] and [0030]) that corresponds to an impedance signal when the ultrasonic transducer is free from malfunctions and is formed over the course of time (Paragraph [0029]), but does not explicitly teach wherein the reference diagnostic parameters are determined in the diagnostic mode of the ultrasonic sensor on the basis of full diagnostic parameters.
	In the field of ultrasonic sensor operation, Hallek teaches a diagnostic mode for a complete diagnosis (Paragraphs [0018], [0038], and [0039]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the reference signals of Treptow in the diagnostic mode of Hallek because this operation yields 
	As to claim 9, depending from the method according to Claim 8, Treptow does not explicitly teach wherein the full diagnostic parameters and/or the reduced diagnostic parameters are determined depending on an operating mode of the ultrasonic sensor when in measuring mode. 
	In the field of ultrasonic sensor operation, Hallek teaches wherein the full diagnostic parameters and/or the reduced diagnostic parameters are determined depending on an operating mode of the ultrasonic sensor when in measuring mode (Paragraphs [0038] and [0039]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Treptow with the operation of Hallek because this operation yields a simple and reliable check of the ultrasonic sensor (Paragraph [0008]).
	As to claim 10, depending from the method according to claim 1, Treptow does not explicitly teach wherein the sound transducer element is excited in the diagnostic mode with a predetermined diagnostic signal, and an electrical diagnostic voltage in consequence of the diagnostic signal is determined.
		In the field of ultrasonic sensor operation, Hallek teaches wherein the sound transducer element is excited in the diagnostic mode with a predetermined diagnostic signal, and an electrical diagnostic voltage in consequence of the diagnostic signal is determined (Paragraph [0018]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Treptow with the operation of Hallek 
	As to claim 11, depending from the method according to Claim 10, Treptow teaches wherein a current amplitude of the diagnostic signal is frequency-modulated, wherein a frequency of the current amplitude of the diagnostic signal has, in particular, a linear positive slope followed by a linear negative slope (Paragraphs [0025] and [0028]).  
	As to claim 12, depending from the method according to claim 1, Treptow teaches wherein reverberation parameters that are determined during a reverberation of a membrane of the ultrasonic sensor are additionally taken into account for the reduced diagnosis and/or for the complete diagnosis (Paragraph [0029]).  
	As to claim 13, Treptow teaches an ultrasonic sensor device (Paragraph [0001]) comprising: an electronic control unit; and at least one ultrasonic sensor that comprises an electronic computing device (Paragraph [0022] teaches an ultrasonic sensor with an ultrasonic transducer and a processing unit), wherein the ultrasonic sensor device is configured to carry out a method according to claim 1 (Paragraphs [0022] and [0025] teach the processing unit carries out the method; The method according to claim 1 is seen with respect to the teachings applied to claim 1 above).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over (Treptow; DE102014201482 – translation provided) in view of Hallek (DE102014115000 – translation provided) as applied to claim 1 above, and further in view of Dahl et al. (Dahl; US PG Pub #2018/0204394).
As to claim 14, Treptow in view of Hallek render obvious performing the method of claim 1 as seen with respect to claim 1 above using a processor of an electronic computing device of an ultrasonic sensor and/or of an electronic control unit (Treptow; Paragraphs [0022] and [0025]), but Treptow does not explicitly teach a computer program product with program code means that are stored in a computer-readable medium, in order to perform a method, when the computer program product is run.
	In the field of vehicle sensor systems, Dahl teaches a computer program product with program code means that are stored in a computer-readable medium, in order to perform a method, when the computer program product is run (Paragraph [0064]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Treptow with the teaching of Dahl because this yields the predictable result of increasing the reliability and robustness of the system to fully operate in the intended manner of Treptow.
	As to claim 15, Treptow in view of Hallek render obvious carrying out the method of claim 1 as seen with respect to claim 1 above using an electronic computing device of an ultrasonic sensor and/or of an electronic control unit and are run on a processor of the electronic computing device and/or of the electronic control unit (Treptow; Paragraphs [0022] and [0025]), but Treptow does not explicitly teach a computer-readable medium in the form of a computer-readable disk, CD, DVD, memory card, or a USB memory unit, in which program code means are stored.
	In the field of vehicle sensor systems, Dahl teaches a computer-readable medium in the form of a computer-readable disk, CD, DVD, memory card, or a USB memory unit, in which program code means are stored (Paragraph [0064]). It would have been obvious to one of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Ogawa et al. (US PG Pub #2019/0018122)
	Ogawa et al. (US PG Pub #2019/0277967)
	Matsuura et al. (US PG Pub #2020/0142044)
	Sejalon et al. (US Patent #5,991,234)

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/RYAN W SHERWIN/            Primary Examiner, Art Unit 2688